DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 03/18/2022, claims 1, 5-6 and 13 have been amended, and claim 4 was cancelled. Currently, claims 1 and 5-13 are pending.

Allowable Subject Matter
Claims 1 and 5-13 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is OLED display with compensation circuitry for uniformity improvement.
Independent claim 1 distinctly features: 	
	“the pixel compensation circuit comprises an operational amplifier circuit, a first transistor, a first resistor, and a second resistor; wherein the second resistor has adjustable resistance; the first resistor comprises a first terminal connected to a first voltage signal input terminal and a second terminal connected to a first terminal of the second resistor, the first transistor comprises an input terminal connected to a second terminal of the second resistor, an output terminal connected to a second voltage signal input terminal, and a control terminal connected to an output terminal of the operational amplifier circuit, and the operational amplifier circuit further comprises a forward input terminal connected to a second node and an inverse input terminal connected to the body signal input terminal, wherein the second node is disposed in series between the first resistor and the second resistor; and the first node is disposed in series between the second resistor and the first transistor”

Independent claim 13 distinctly features: 	
	“the pixel compensation circuit comprises an operational amplifier circuit, a first transistor, a first resistor, and a second resistor; wherein the second resistor has adjustable resistance; the first resistor comprises a first terminal connected to a first voltage signal input terminal and a second terminal connected to a first terminal of the second resistor, the first transistor comprises an input terminal connected to a second terminal of the second resistor, an output terminal connected to a second voltage signal input terminal, and a control terminal connected to an output terminal of the operational amplifier circuit, and the operational amplifier circuit further comprises a forward input terminal connected to a second node and an inverse input terminal connected to the body signal input terminal, wherein the second node is disposed in series between the first resistor and the second resistor; and the first node is disposed in series between the second resistor and the first transistor”

However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows back body voltage compensation circuitry to improve uniformity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghe Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/HANG LIN/Primary Examiner, Art Unit 2626